DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-2, 4-6, 9-23, and 47-51 is/are objected to because of the following informalities:
Claim 1, Ln. 6-7 recites “having the end port disposed in a mouth of the user” which should read “when the end port is disposed in a mouth of the user” to avoid inadvertently positively reciting the user
Claim 1, Ln. 11 & 12 each recite “the port” which should read “the end port” for consistency with the earlier recitation
Claim 12, Ln. 6-7 recites “having the end port disposed in a mouth of the user” which should read “when the end port is disposed in a mouth of the user” to avoid inadvertently positively reciting the user
Claim 13, Ln. 3 recites “the other end” which should read “a second end”, “an opposite end”, or some related language as the feedback array is not inherently limited to only two ends
Claim 18, Ln. 3 recites “LED’s” where the apostrophe should be removed
Claim 47, Ln. 5-6 recites “having the end port disposed in a mouth of the user” which should read “when the end port is disposed in a mouth of the user” to avoid inadvertently positively reciting the user
Claim 47, Ln. 10 & 11 each recite “the port” which should read “the end port” for consistency with the earlier recitation
Claim 50, Ln. 2 recites “arra,y” which should read “array,”
Claim 50, Ln. 4 recites “the other end” which should read “a second end”, “an opposite end”, or some related language as the feedback array is not inherently limited to only two ends
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory storage device” in claim 17 and “medicament delivery device” in claim 48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “memory storage device” is best understood from the specification as at least: an SD card or a USB cable to an external device (¶0123).
The corresponding structure for the “medicament delivery device” is best understood from the specification as at least: holding chambers, dry powder inhalers and/or nebulizers (¶0008).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9, 18, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790).
Regarding claim 1, Costella discloses an oscillating positive expiratory pressure device (Fig. 27; ¶0032) comprising: a mouthpiece (Fig. 27 #4; ¶0060) defining a longitudinal axis and having an end port (Fig. 27 left opening of #4); a housing (Fig. 27 all of #2 except #4 or Fig. 27 #54, 64) connected to the mouthpiece and having a top surface (Fig. 27 top surface of #64, viewed from above in Fig. 28), wherein at least a portion of the top surface is longitudinally spaced from the end port and defines a viewing surface adapted to be visible to a user having the end port disposed in a mouth of the user (Figs. 27-28 output component 150, 154, 156 is visible; ¶0090); and a feedback array (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094) disposed on the viewing surface, wherein the feedback array comprises a plurality of spaced apart lights (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094), wherein the plurality of lights comprises a first endmost light (e.g. Fig. 28 lowermost light) positioned closest to the end port and a second endmost light (e.g. Fig. 28 uppermost light) positioned furthest from the end port, and wherein the first endmost light is adapted to be illuminated in a first color (¶0090 – LEDs 152 “each with a different colour”), wherein the second endmost light is adapted to be illuminated in a second color (¶0090 – LEDs 152 “each with a different colour”), and wherein at least one of the plurality of lights positioned between the first and second endmost lights (e.g. Fig. 28 middle light) is adapted to be illuminated in a third color (¶0090 – LEDs 152 “each with a different colour”) indicating the user input is within the predetermined acceptable range. It is noted that the claim does not require the colors of the lights to be different from each other.
Costella fails to explicitly disclose the first color indicating a user input that is below a predetermined acceptable range, the second color indicating the user input is above the predetermined acceptable range, and the third color indicating the user input is within the predetermined acceptable range.
However, Costella teaches the LEDs 152 as being selectively colored to indicate if user input is low, high, or acceptable (¶0090). Costella further teaches the output should be considered in relation to whether user input is within an acceptable range (¶0091). Fig. 21 illustrates that target ranges for user input when using the OPEP device can either be customized or set to standard limits. Thus, one of ordinary skill in the art would have considered it prima facie obvious to have selectively lit LEDs 152 in an ordering of low, acceptable, or high in response to user input when compared against a target, acceptable range. Based upon the illustrations in Figs. 27-28 that progression from low to high would have either occurred moving away from the user or toward the user. Either of those two options would have been an obvious design choice alternative to one of ordinary skill in the art as they would serve the same purpose of providing visual feedback to the user of progressive response relative to the target, acceptable range.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Costella the first color indicating a user input that is below a predetermined acceptable range, the second color indicating the user input is above the predetermined acceptable range, and the third color indicating the user input is within the predetermined acceptable range as Costella teaches output should be provided to the user indicative of whether user input is low, acceptable, or high in relation a target, acceptable range and as the particular direction along the longitudinal axis in which the lights are illuminated amounts to an obvious matter of design choice.
Regarding claim 2, Costella teaches the invention as modified above and further teaches the viewing surface is substantially horizontal when the housing is positioned in a use position with the end port disposed in the mouth of the user (Fig. 27).
Regarding claim 9, Costella teaches the invention as modified above but fails to explicitly teach the first color is blue, the second color is red and the third color is green.
However, Costella does teach that each LED should be a different color (¶0090). There is no unique consideration found in the instant application for why each light most solely be a specific color for the device to operate best. One of ordinary skill in the art would have considered it prima facie obvious to select the color for each LED in Costella from amongst known LED colors, with the specifically recited colors thus amounting to an obvious design choice consideration amongst known options of LED color.
Regarding claim 18, Costella teaches the invention as modified above and further teaches the plurality of spaced apart lights comprise a plurality of spaced apart LEDs (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094).
Regarding claim 47, Costella discloses a respiratory therapy device (Fig. 27; ¶0032) comprising: a mouthpiece (Fig. 27 #4; ¶0060) defining a longitudinal axis and having an end port (Fig. 27 left opening of #4); a housing (Fig. 27 all of #2 except #4 or Fig. 27 #54, 64) connected to the mouthpiece and having a top surface (Fig. 27 top surface of #64, viewed from above in Fig. 28), wherein at least a portion of the top surface is longitudinally spaced from the end port and defines a viewing surface adapted to be visible to a user having the end port disposed in a mouth of the user (Figs. 27-28 output component 150, 154, 156 is visible; ¶0090); and a feedback array (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094) disposed on the viewing surface, wherein the feedback array comprises a plurality of spaced apart lights (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094), wherein the plurality of lights comprises a first endmost light (e.g. Fig. 28 lowermost light) positioned closest to the end port and a second endmost light (e.g. Fig. 28 uppermost light) positioned furthest from the end port, and wherein the first endmost light is adapted to be illuminated in a first color (¶0090 – LEDs 152 “each with a different colour”), wherein the second endmost light is adapted to be illuminated in a second color (¶0090 – LEDs 152 “each with a different colour”), and wherein at least one of the plurality of lights positioned between the first and second endmost lights (e.g. Fig. 28 middle light) is adapted to be illuminated in a third color (¶0090 – LEDs 152 “each with a different colour”) indicating the user input is within the predetermined acceptable range. It is noted that the claim does not require the colors of the lights to be different from each other.
Costella fails to explicitly disclose the first color indicating a user input that is below a predetermined acceptable range, the second color indicating the user input is above the predetermined acceptable range, and the third color indicating the user input is within the predetermined acceptable range.
However, Costella teaches the LEDs 152 as being selectively colored to indicate if user input is low, high, or acceptable (¶0090). Costella further teaches the output should be considered in relation to whether user input is within an acceptable range (¶0091). Fig. 21 illustrates that target ranges for user input when using the OPEP device can either be customized or set to standard limits. Thus, one of ordinary skill in the art would have considered it prima facie obvious to have selectively lit LEDs 152 in an ordering of low, acceptable, or high in response to user input when compared against a target, acceptable range. Based upon the illustrations in Figs. 27-28 that progression from low to high would have either occurred moving away from the user or toward the user. Either of those two options would have been an obvious design choice alternative to one of ordinary skill in the art as they would serve the same purpose of providing visual feedback to the user of progressive response relative to the target, acceptable range.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Costella the first color indicating a user input that is below a predetermined acceptable range, the second color indicating the user input is above the predetermined acceptable range, and the third color indicating the user input is within the predetermined acceptable range as Costella teaches output should be provided to the user indicative of whether user input is low, acceptable, or high in relation a target, acceptable range and as the particular direction along the longitudinal axis in which the lights are illuminated amounts to an obvious matter of design choice.
Regarding claim 48, Costella teaches the invention as modified above and further teaches a medicament delivery device (¶0060 – inhalation port 20 connected for aerosol therapy). Under an alternate reading the 35 U.S.C. 112(f) interpretation of the “medicament delivery device” indicates that one reading from the instant specification for the device is a holding chamber (see above “Claim Interpretation” section). In this regard OPEP device 2 itself may be considered a holding chamber and could satisfy the claim without specifically connecting to a further aerosol delivery device.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Bjorndal et al. (U.S. Pub. 2004/0187869).
Regarding claim 10, Costella teaches the invention as modified above but fails to teach the first endmost light comprises a pair of first endmost lights adapted to be illuminated in the first color and wherein the second endmost light comprises a pair of second endmost lights adapted to be illuminated in the second color, and wherein the at least one of the plurality of lights positioned between the first and second endmost lights comprises at least two intermediate lights.
Bjorndal teaches an inhaler training device (Figs. 1-2) and teaches providing three levels of color-coded flow rate feedback wherein a first level includes two red LEDs, a second level includes three yellow LEDs, and a third level includes five green LEDs (¶0076). Bjorndal thus teaches as obvious the use of multiple LEDs for each level of flow rate feedback to a user such that the user can be provided more detailed incremental feedback in response to their flow rate (¶¶0079-0081).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the first endmost light comprises a pair of first endmost lights adapted to be illuminated in the first color and wherein the second endmost light comprises a pair of second endmost lights adapted to be illuminated in the second color, and wherein the at least one of the plurality of lights positioned between the first and second endmost lights comprises at least two intermediate lights in order to provide the benefit of using multiple LEDs for each level of flow rate feedback to the user such that the user can be provided more detailed incremental feedback in response to their flow rate in view of Bjorndal.
Regarding claim 11, Costella teaches the invention as modified above and Bjorndal as incorporated therein further suggests as obvious the at least two intermediate lights comprises four intermediate lights (¶0076). Bjorndal teaches as obvious selecting various numbers of lights for each feedback section (¶0076).
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Montagnino et al. (U.S. Pub. 2019/0351155).
Regarding claim 15, Costella teaches the invention as modified above but fails to teach the first endmost light is adapted to be illuminated in a fourth color different than the first color indicating a low power source.
Montagnino teaches an inhaling device (Figs. 1-7) including a LED which changes color based upon a level of power in a battery of the device (¶0039). Montagnino teaches indicating a low power source with a light as providing the benefit of visually indicating that battery charging is required (¶¶0039).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella the first endmost light is adapted to be illuminated in a fourth color different than the first color indicating a low power source in order to provide the benefit of visually indicating that battery charging is required in view of Montagnino. The teaching of color adjustments in relation to battery power status could obviously be applied to any of the lights in Costella.
Regarding claim 16, Costella teaches the invention as modified above and Montagnino as incorporated therein further suggests as obvious the first endmost light is adapted to be illuminated in a fifth color different than the fourth color indicating a dead battery is associated with the device. Montagnino teaches as obvious changing of color of an LED between such situations as when low battery is occurring and when the battery is half charged (¶0039).
Claim(s) 12-14 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costella et al. (U.S. Pub. 2018/0008790) in view of Niles et al. (U.S. Pub. 2002/0151813).
Regarding claim 12, Costella discloses an oscillating positive expiratory pressure device (Fig. 27; ¶0032) comprising: a mouthpiece (Fig. 27 #4; ¶0060) defining a longitudinal axis and having an end port (Fig. 27 left opening of #4); a housing (Fig. 27 all of #2 except #4 or Fig. 27 #54, 64) connected to the mouthpiece and having a top surface (Fig. 27 top surface of #64, viewed from above in Fig. 28), wherein at least a portion of the top surface is longitudinally spaced from the end port and defines a viewing surface adapted to be visible to a user having the end port disposed in a mouth of the user (Figs. 27-28 output component 150, 154, 156 is visible; ¶0090); a feedback array (Fig. 27 #150, 154, 156 as seen from above in Fig. 28 #160, see also Fig. 22 #152, 156; ¶¶0090, 0094) disposed on the viewing surface.
Costella fails to disclose directional indicia underlying the feedback array.
Niles teaches an incentive spirometer (Fig. 1) including directional indicia (Fig. 3 up and down arrows on wall 83; ¶¶0031, 0033) underlying a feedback display (Fig. 3 space where indicator 85 can move). The arrows are visible through the clear material of the walls (e.g. Fig. 3). Niles teaches directional indicia as providing the benefit of supplying a visual incentive to encourage a user to alter their flow rate toward a desired range by indicating flow rates which are either too low or too high (¶¶0031, 0033).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella directional indicia underlying the feedback array in order to provide the benefit of supplying a visual incentive to encourage a user to alter their flow rate toward a desired range by indicating flow rates which are either too low or too high in view of Niles.
Regarding claim 13, Costella teaches the invention as modified above and Niles as incorporated therein further suggests as obvious the directional indicia comprises a first arrow underlying one end of the feedback array and a second arrow underlying the other end of the feedback array (Fig. 3 up and down arrowheads).
Regarding claim 14, Costella teaches the invention as modified above and Niles as incorporated therein further teaches the first and second arrows are pointed at each other (Fig. 3 up and down arrowheads).
Regarding claim 19, Costella teaches the invention as modified above but fails to teach quantitative descriptors applied to the viewing surface adjacent the feedback array.
Niles teaches an incentive spirometer (Fig. 1) including quantitative descriptors (Fig. 3 up and down arrows on wall 83 and visual indicator 89; ¶¶0030-0034) applied to a viewing surface adjacent a feedback display (Fig. 3 space where indicator 85 can move). Niles teaches descriptors as providing the benefit of being a visual incentive to encourage a user to maintain their flow rate within a desired range (¶¶0031, 0033-0034).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Costella quantitative descriptors applied to the viewing surface adjacent the feedback array in order to provide the benefit of being a visual incentive to encourage a user to maintain their flow rate within a desired range in view of Niles.
Regarding claim 20, Costella teaches the invention as modified above and Niles as incorporated therein further suggests as obvious the quantitative descriptors comprise a first quantitative descriptor applied to the viewing surface adjacent the first endmost light (Fig. 3 up arrow indicates flow too low) and a second quantitative descriptor applied to the viewing surface adjacent the second endmost light (Fig. 3 down arrow indicates flow too high).
Regarding claim 21, Costella teaches the invention as modified above and Niles as incorporated therein further suggests as obvious the first quantitative descriptor is "LOW" and the second quantitative descriptor is "HIGH". One of ordinary skill in the art would have considered it prima facie obvious that the up arrow of Niles which indicates a flow which is too low could be obviously replaced and/or complemented with the word “LOW.” Similarly, one of ordinary skill in the art would have considered it prima facie obvious that the down arrow of Niles which indicates a flow which is too high could be obviously replaced and/or complemented with the word “HIGH.”
Regarding claim 22, Costella teaches the invention as modified above and Niles as incorporated therein further suggests as obvious a third quantitative descriptor (Fig. 3 visual indicator 89; ¶¶0030-0034) applied to the viewing surface adjacent the at least one of the plurality of lights positioned between the first and second endmost lights.
Regarding claim 23, Costella teaches the invention as modified above and Niles as incorporated therein further suggests as obvious the third quantitative descriptor is "GOOD" or "OK". One of ordinary skill in the art would have considered it prima facie obvious that the smiley face portion of indicator 89 in Niles which indicates a good flow could be obviously replaced and/or complemented with either the word “GOOD” or “OK.” 
Allowable Subject Matter
Claims 4-6, 17, and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Costella fails to teach or suggest the feedback array extends diagonally across the viewing surface and wherein the feedback array is substantially linear. The term “diagonally” under a plain meaning definition from Webster’s Dictionary means “joining two vertices of a rectilinear figure that are nonadjacent.” That particular orientation of lights as extending between nonadjacent vertices is not taught or suggested by Costella. Further, none of the other prior art possibly readable toward claim 1 alternately teach or suggest this directional orientation of lights (Brisson et al. – U.S. Patent 4495944, Fig. 3; Bjorndal – U.S. Pub. 2004/0187869, Fig. 1; Costella et al. – U.S. Pub. 2017/0296772, Figs. 65-66C; Loh et al. – U.S. Pub. 2022/0105285, Fig. 2B).
While at times a particular directional orientation may be considered merely an obvious matter of design choice this is not found to be an accurate assessment of the requirements of the instant claim. It is firstly recognized that the prior art closest to claim 1 is devoid of a teaching or suggest of diagonally oriented lights. Further, the instant application is particular in explaining that the diagonal orientation is an intentional design which allegedly makes it easy for the user to see the array with their peripheral vision even when performing other tasks, such as watching TV while also avoiding the need to have the lights protrude too far from the upper surface (¶0010). This design consideration is not found to be contemplated in the prior art.
It is thus that there is not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have arrived at the instantly claimed invention with its particular lighting arrangement on an OPEP device without improper hindsight reasoning.
Regarding claim 17, Costella fails to teach or suggest the first endmost light is adapted to be illuminated in a fourth color indicating the device is not associated with a memory storage device. There is no consideration in Costella of using the LEDs required for claim 1 to indicate that the device is not associated with a memory storage device. Further, none of the other prior art possibly readable toward claim 1 alternately teach or suggest this light arrangement (Brisson et al. – U.S. Patent 4495944, Fig. 3; Bjorndal – U.S. Pub. 2004/0187869, Fig. 1; Costella et al. – U.S. Pub. 2017/0296772, Figs. 65-66C; Loh et al. – U.S. Pub. 2022/0105285, Fig. 2B).
While it could be obvious to modify Costella to include a lighting arrangement to indicate that the device is not associated with a memory storage device there is no teaching or suggestion to provide a preponderance of the evidence that such a modification would specifically use the first endmost light in a fourth color to provide this designation as opposed to having a separate and unique light on the device for that indication.
It is thus that there is not a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have arrived at the instantly claimed invention with its particular lighting arrangement on an OPEP device without improper hindsight reasoning.
Regarding claim 49, the instant claim is found allowable over the prior art for the same general reasons as discussed above in regard to claim 4. The defining of the instant claim as a respiratory therapy device instead of the oscillating positive expiratory pressure device of claim 4 does not provide alternate prior art readable on the instant claim with its particularly recited lighting arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785